Notice of Pre-AIA  or AIA  Status
Claims 1-20 are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2021 has been entered.

Response to Amendment
The amendment filed on 09/22/2021 has been entered and considered by the examiner. By the amendment, claim 1, 10 and 18-20 are amended. 


Response to Arguments
Applicant's arguments filed 09/22/2021 have been fully considered but they are not persuasive.
Following Applicants arguments and amendments to the Claims, the 101 rejection of the claims is still Maintained.

Response to 35 USC 101 arguments
Applicant’s arguments regarding the 35 USC 101 rejection have been fully considered but are not persuasive. 
Applicant’s arguments

As noted in MPEP § 2106.04(a)(2)(II)(A) “Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations.”!* Just as “a claim to a method for calculating an absolute position of a GPS receiver and an absolute time of reception of satellite signals, where the claimed GPS receiver calculated pseudo-ranges that estimated the distance from the GPS receiver to a plurality of satellites’ (which, by the way, necessarily required significant mathematical computations) was not considered a “mental process,” so to should these methods for constructing a U-spline basis over a mesh not be considered a mental process. Accordingly, as in SiRF Tech. and as in SRI [nt’/, these claims should not be considered abstract ideas but, instead, subject matter properly statutory under 35 U.S.C. § 101.

Examiner response

Unlike the claims in SiRF Tech., Inc. v. Int'l Trade Comm'n that improve an existing technology (global positioning) by improving the  signal-acquisition sensitivity of the receiver to extend the usefulness of the technology into  weak-signal environments, the instant application do not contain additional elements such that the improvement is realized. Accessing data is mere data gathering (See MPEP 2106.05(g)). And storing basis function for further use in manufacturing is no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). All the other steps in the claim can be performed using pen and paper or the mathematical calculation falls under the Mathematical concepts of the abstract idea. Also, the claims is not directed to have CAD design for the mesh and its display in each steps  (see ( MPEP 2106.04(a)(2) (III)(A).. "a claim 

Applicant arguments

Under Step 2A, Prong 2, this certainly amounts to a practical application. As now amended, the claims recite that the underlying mesh is a “mesh representing a mechanical object undergoing computer aided engineering (CAE) or computer aided design (CAD) and that the determined set of basis functions (U-splines) are stored “in durable computer-readable media such that the stored determined set of basis functions can be accessed by a subsequent CAE or CAD process for subsequent further use in manufacturing, design, or analysis of the mechanical object.”
Beginning with a representation of a mechanical object under design or analysis and creating a new U-spline representation of that object is a new and valuable process which and will be employed in design, analysis, and manufacturing. As noted above, these claims recite embodiments that will be easier and more efficient than current CAD and CAE products that employ NURBS, BREPs, etc. Accordingly, even if analysis under Step 2A, Prong 1, resulted in the determination of an abstract idea (which the Applicants dispute), the claims do, indeed, recite a practical application of the invention and, therefore, should be considered patent-eligible subject matter.

Examiner response
Examiner found “accessing data…  mesh representing a mechanical object undergoing computer aided engineering (CAE) or computer aided design (CAD)” is mere data gathering step (See MPEP 2106.05(g))  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.                       Claim 5 and 14 recites the limitation "the output set of basis functions…" in line 1.  There is insufficient antecedent basis for this limitation in the claim.








Claim Rejections - 35 USC §101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-9 are directed to system or machine, which is one of the statutory categories of invention.
Claims: 10-17 are directed to the process or method, which is one of the statutory categories of invention.

(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites:
determining a set of basis functions for the mesh by, for each seed Bernstein index of the mesh: (Under the broadest reasonable interpretation, this limitation covers Mathematical Concepts and therefore falls within the “Mathematical Concepts” grouping of abstract ideas)
a)    constructing a function index support that has the each seed Bernstein index as a corner; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas)
b)    determining whether a function with a same function index support has already been created; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas)
and
c)    when a function with the same index support has not already been created, determining coefficient values for the function;( Under the broadest reasonable interpretation, this limitation covers Mathematical Concepts and therefore falls within the “Mathematical Concepts” grouping of abstract ideas)
normalizing the determined set of functions such that for each index in the mesh, a sum of all nonzero coefficients sharing the each index for any functions in the mesh is equal to one; (Under the broadest reasonable interpretation, this limitation covers Mathematical Concepts and therefore falls within the “Mathematical Concepts” grouping of abstract ideas) and
Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. In particular, the claim(s) only recites the additional elements of  “accessing data…  mesh representing a mechanical object undergoing computer aided engineering (CAE) or computer aided design (CAD)” is mere data gathering step (See MPEP 2106.05(g)) and found as the insignificant pre-solution activity. The use of CAD or CAE is  merely adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer. (MPEP § 2106.05(f)) And storing basis function in durable computer readable media for further use in manufacturing, design,  or analysis of the mechanical object is no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). Computer readable media is merely adding generic computer components to perform the storing method. The processor and computer readable memory is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application 


Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above with respect to Step 2A, prong 2, the additional element of “accessing data…  mesh representing a mechanical object undergoing computer aided engineering (CAE) or computer aided design (CAD)” is mere data gathering step (See MPEP 2106.05(g)) and found as the insignificant pre-solution activity. The use of CAD or CAE is  merely adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer. (MPEP § 2106.05(f)) And storing basis function in durable computer readable media for further use in manufacturing is no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). The processor,  computer readable media and computer readable memory are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. Thus, the claim 1 is not patent eligible.
 
Claims 2 and 11 recites wherein constructing the function index support that has the each seed as a corner comprises: determining a constrained index block having the seed index as a corner; marking the block; marking any unmarked constrained index blocks sharing corners and having minimal overlap with previously marked blocks; when the seed index is not a corner of the function index support, then continuing to the next seed index. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic 
Claims 2 and 11 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claims 2 and 11 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claims 3 and 12 recites wherein determining coefficient values for the function comprises: forming a smoothness constraint matrix for coefficients corresponding to the indices in the function index support; and determining a vector that represents a nullspace of the constraint matrix. Under the broadest reasonable interpretation, the claim covers a mathematical calculations so it falls within the “Mathematical Concepts” grouping of abstract ideas. These limitations only elaborate on the abstract idea identified in claim 1 and do not include any additional elements beyond those considered with respect to claim 1.
Claims 3 and 12 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claims 3 and 12 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claims 4 and 13 further recites wherein the accessed mesh is a mesh generated by computer-aided design (CAD) or a mesh generated for finite element analysis (FEA).This limitations amount to computer implementation of the abstract idea (See MPEP 2106.05(f)). Therefore, the claims are directed to an abstract idea. 
Claim 4 and 13 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 4 and 13 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 5 and 14 further recites wherein the output set of basis functions are provided as input to one of computer-aided design (CAD) or computer-aided engineering (CAE). This limitation amounts to computer implementation of the abstract idea (See MPEP 2106.05(f)) and do not contain any additional elements beyond those considered with respect to claim 1.
Claim 5 and 14 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 5 and 14 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 6 further recites wherein the Bernstein-like basis includes trigonometric functions. This is merely a description of the Bernstein basis function which does not provide a practical application nor provides significantly more. Therefore, the claims are directed to an abstract idea. 
Claim 6 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 6 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.    

Claim 7 further recites wherein the Bernstein-like basis includes exponential functions. This is merely a description of the Bernstein basis function which does not provide a practical application nor provides significantly more. Therefore, the claims are directed to an abstract idea. 
Claim 7 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 7 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.    


Claim 8 and 16 further recites accessed mesh comprises mixed elements. Claim 8 depends on claim 1 and claim 16 depends on claim 1. This is merely a description of the accessed mesh which does not 
Claim 8 and 16 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 8 and 16 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 
   
Claim 9 and 17 further recites wherein there are no restrictions on the placement of T-junctions in the accessed mesh. Claim 9 depends on claim 1 and claim 17 depends on claim 10. This is merely a description of the accessed mesh which does not provide a practical application nor provides significantly more. Therefore, the claims are directed to an abstract idea. 
Claim 9 and 17 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 9 and 17 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.



Claim 15 further recites wherein the Bernstein-like basis includes trigonometric functions or exponential functions. This is merely a description of the Bernstein basis function which does not provide a practical application nor provides significantly more. Therefore, the claims are directed to an abstract idea. 
Claim 15 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 15 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.    

Regarding claim 10 
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 10 recites:
determining a set of basis functions for the mesh by, for each seed Bernstein index of the mesh: (Under the broadest reasonable interpretation, this limitation covers Mathematical Concepts and therefore falls within the “Mathematical Concepts” grouping of abstract ideas)
a)    constructing a function index support that has the each seed Bernstein index as a corner; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas)
b)    determining whether a function with a same function index support has already been created; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas)
and
c)    when a function with the same index support has not already been created, determining coefficient values for the function;(Under the broadest reasonable interpretation, this limitation covers Mathematical Concepts and therefore falls within the “Mathematical Concepts” grouping of abstract ideas)
normalizing the determined set of functions such that for each index in the mesh, a sum of all nonzero coefficients sharing each index for any functions in the mesh is equal to one; (Under the broadest reasonable interpretation, this limitation covers Mathematical Concepts and therefore falls within the “Mathematical Concepts” grouping of abstract ideas) and

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 


Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. The additional element of “accessing data…  mesh representing a mechanical object undergoing computer aided engineering (CAE) or computer aided design (CAD)” is mere data gathering step (See MPEP 2106.05(g)) and found as the insignificant pre-solution activity. The use of CAD or CAE is  merely adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer. (MPEP § 2106.05(f)) And storing the basis function in durable computer readable media for further use in manufacturing, design,  or analysis of the mechanical object is no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). Computer readable media is merely adding generic computer components to perform the storing method. Thus, the claim 10 is not patent eligible.

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims: 18-20 recites the computer program product comprising one or more computer-readable storage devices. There is no explicit definition in the specification(see para 170-171) that excludes signals from being this computer readable medium storage devices. Therefore, in the broadest reasonable interpretation and the lack of a particular definition in the specification, this computer program product comprising one or more computer-readable storage devices encompasses signal which does not fall into one of the statutory categories of invention.


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


10.           Claims 1, 3-5, 8-10, 12-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Hughes et al.  (“Smooth cubic spline spaces on unstructured quadrilateral meshes with particular emphasis on extraordinary points: Geometric design and isogeometric analysis considerations”, 2017) hereinafter, Hughes in view of Scott et al., (PUB NO: US 2009/0024370 A1), hereinafter Scott.

Regarding claim 1 and 18 
Hughes teaches a system for constructing a U-spline basis over a mesh, (see section 3 Unstructured spline surfaces-we present the construction of a smooth spline space, the design space, over  in Section 3.2. Subsequently, we propose a simple refinement strategy in Section 3.3. As is usual in unstructured spline treatments, we choose a simple refinement strategy that leads to non-nested geometries. See section 3.2-In this section, we outline the construction of spline functions on mesh  for geometric modeling)

accessing data representing a mesh, the mesh representing a mechanical object undergoing computer aided engineering (CAE) or computer aided design (CAD), ( See page 412 -413-Modeling geometries of arbitrary topologies using quadrilaterals leads, in general, to unstructured meshes containing extraordinary points.  We present a framework for geometric design and isogeometric analysis on unstructured quadrilateral meshes. The presentation has been structured to show compatibility with T-splines – a state-of-the-art CAD technology – but the approach should extend to other locally refinable spline technologies (based on local tensor-product structures)Computationally analyzing the designed geometric objects)
the mesh comprising a plurality of cuboidal or simplicial elements, (see page 413-Modeling geometries of arbitrary topologies using quadrilaterals leads, in general, to unstructured meshes containing On the regular parts of the mesh, where the quadrilateral elements are locally arranged in a structured fashion, smooth splines can be built.)
connectivity between adjacent elements,(see page 413- With regard to the spline technology underlying the modeling process, this suggests prioritizing (a) a set of spline basis functions possessing properties such as non-negativity, smoothness, partition of unity and local support; and (b) a control net with familiar and understandable connectivity, such that pulling on its constituent control points modifies the associated surface in an intuitive manner See page 418-Therefore, assuming that the Bezier elements are smoothly connected, the corresponding control points must satisfy the following system of equations)

parametric data assigned to each edge of every element including parametric length and direction within a local coordinate system of every element, specification of a desired level of continuity on each interface between adjacent elements (see page 417 and fig2-Such a Bezier parent element is visualized in Fig. 2. Note that, when needed, we will denote the local coordinate system of Bezier elements with the same colored arrows as in Fig. 2, and this convention will also inform the numbering of the control points. see page 421 and fig 4- Edges highlighted in red are the spoke edges corresponding to the valence 5 extraordinary point. Each face of el is assigned a bi-cubic Bezier element; we will denote the eth Bezier element with ωe. (see fig 4)To complete the specification of the spline basis to be defined over el, non-negative real numbers, called knot spans, are assigned to its edges. Knot spans denote lengths in the parametric domain and we require that knot spans on opposite sides of every face in el sum to the same value. Usually, the outer layer of faces is excluded from el as at least two of their edges are assigned zero knot spans to emulate open knot vectors at mesh boundaries. )
and 
data that defines a Bernstein-like basis on each element; (see page 426-427-Let Ce be the spline extraction operator that maps the 16 Bernstein basis functions defined on ωe to the 4 × 4 grid of spline functions surrounding ωe (their control points are shown in Fig. 8 using blue disks).)
determining a set of basis functions for the mesh by, for each seed Bernstein index of the mesh: (see page 424-425 and equation 3.1- As explained in Section 2.3, we will focus only on the construction of (extraction operators of) spline functions on the 2-disk neighborhoods of extraordinary points. For the ith extraordinary point and its 2-disk neighborhood, we define f,i and f,i as the sets that contain all indices (i.e., their labels as per some global numbering scheme) corresponding to irregular and transition elements, respectively. Similarly, we define v,i , v,i and v,i as the sets that contain all indices corresponding to irregular, transition and 3-ring (regular) control points, respectively; see Fig. 6 for reference. We outline the construction of spline functions on mesh for geometric modeling. We will assume that is a standard mesh. Each control point Pw ℓ will have an associated spline function Mℓ, and the space spanned by these will be called the design space, denoted by SD)
constructing a function index support that has each seed Bernstein index as a corner; (see page 436 and see fig 16-Let e v contain the indices of all T2 irregular control points that lie on the corners of an irregular element ωe. See page 432-433 Only those spline functions that are non-zero at the common boundaries of transition and irregular elements need to be scaled. The scaling coefficients for two representative face-based spline functions that are non-zero at the common boundary of transition and irregular elements. )
Examiner note: Examiner consider the set of indices associated with nonzero Bernstein coefficients in the support of basis function as a function index support. 

determining whether a function with a same function index support has already been created; (see page 435-437-It is sufficient to focus only on the transition elements where the supports of all these spline functions overlap. We have color-coded the transition elements in Fig. 15a. Then, on the light blue and gray transition elements in Fig. 15a,  Ce is a non-singular 16 × 16 matrix. This implies that we have local linear independence, and for the reproduction of zero, all the coefficients of spline functions that contribute to those elements must vanish For example, with reference to we eliminate the coefficients corresponding to the crossed out Bezier control points. In other words, we only allow a C1 extension of irregular spline functions across the common boundary of transition and irregular elements. All T2 irregular spline basis functions, restricted to transition elements, are the same for design and analysis. Therefore, we set their control points to be equal as well) and 

c) when a function with the same index support has not already been created, determining coefficient values for the function; (see page 431-432 and fig 13- As Shown in Fig. 11a, a C1 element is defined to be a bi-cubic Bezier element with 4 spline control points/degrees of freedom on it. Each of the spline control points,  ̃PL , has an associated spline function,  ̃ML , which is a linear combination of 4 underlying Bernstein basis functions. Fig. 11b shows the coefficients of such a linear combination for the spline function associated with the control point in blue, and other spline functions can be built in a symmetric  manner. The extraction operators of the spline functions  ̃ML , L ∈ v,i , are built according to Fig. 11b. In order to ensure the property of partition of unity, we need to multiply their spline extraction coefficients with appropriate scaling coefficients,  ̃sL.  Only those spline functions that are non-zero at the common boundaries of transition and irregular elements need to be scaled.)


Examiner note: Examiner consider the spline function that overlaps has the same functional index support since no coefficients needs to be created or it is vanished. And the spline function that need to be scaled/support requires coefficient for scaling.

normalizing the determined set of functions such that for each index in the mesh, a sum of all nonzero coefficients sharing the each index for any functions in the mesh is equal to one; (see page 432- he extraction operators of the spline functions  ̃ML , L ∈ v,i , are built according to Fig. 11b. In order to ensure the property of partition of unity, we need to multiply their spline extraction coefficients with appropriate scaling coefficients,  ̃sL . Only those spline functions that are non-zero at the common boundaries of transition and irregular elements need to be scaled, and the two different types of scaling coefficients needed are shown in Fig. 13. The scaling coefficients of the other spline functions are set to 1.)
and 
stored determined set of basis functions can be accessed by a subsequent  CAE or CAD process for subsequent further use in manufacturing, design, or analysis of the mechanical object. (In practice, we mean the following: once the geometric model has been built and belongs to a certain design space SD on the final design mesh, an analysis space SA built on the same mesh must be such that SD ⊆ SA. This would allow the geometry to be represented exactly as a member of SA, and the isogeometric/isoparametric concept could be applied without any loss of geometric information)

Hughes does not teach the system comprising: one or more computer processors; and computer readable memory having stored therein computer-executable instructions which, when executed upon the one or more processors and storing the determined set of basis functions in durable computer-readable media.
In the related field of invention, Scott teaches the system comprising: one or more computer processors; and computer readable memory having stored therein computer-executable instructions which, when executed upon the one or more processors, (see para 90 and fig 2- As shown, a computer system 200 includes input devices 205, such as a keyboard and a mouse, and output devices, such as a display 210 and speaker 230, connected to a processor 220. Computer system 200 also includes a storage system 225 such as a hard drive for storing data and instructions to be processed by processor 220.)

and storing the determined set of basis functions in durable computer-readable media (see para 090-Computer system 200 also includes a storage system 225 such as a hard drive for storing data and instructions to be processed by processor 220.  Coupled to processor 220, input/output (I/O) port 235 may 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the method of geometric design and isogeometric analysis on unstructured quadrilateral mesh as disclosed by Hughes to include the system comprising: one or more computer processors; and computer readable memory having stored therein computer-executable instructions which, when executed upon the one or more processors and storing the determined set of basis functions in durable computer-readable media as taught by Scott in the system of Hughes for the computer-aided design and computer-aided engineering in general, and, in particular, to a method and system for performing T-spline based isogeometric analysis. (¶003, Scott)

Regarding claim 3, 12 and 20
Hughes further teaches wherein determining coefficient values for the function comprises:
forming a smoothness constraint matrix for coefficients corresponding to the indices in the function index support and determining a vector that represents a null space of the constraint matrix. (see page 414- Data-independent basis functions can be found using an optimization framework where the smoothness constraints are coupled with functional minimization to compute the Bezier extraction coefficients. We employ affine-invariant linear transformations, Π , for the same; the range of Π being equal to the null space of the smoothness constraints. We call such linear transformations smoothing matrices. We choose this approach as it is an explicit process and allows us to determine a priori the properties of the resulting spline basis from those of the particular smoothing matrix used. See also section 2.1.3 Smoothness-enforcing matrices)

Regarding claims 4 and 13
Hughes further teaches wherein the accessed mesh is a mesh generated by computer-aided design (CAD) or a mesh generated for finite element analysis (FEA). (See Abstract-We present a framework for geometric design and isogeometric analysis on unstructured quadrilateral meshes. See Introduction- A smooth visual representation of spline surfaces associated with such meshes can be most easily obtained by employing the subdivision paradigm. Subdivision surfaces have been widely used in the field of computer graphics and computer animation, and have also been used in some instances for performing engineering analysis)


Regarding claims 5 and 14
Hughes does not teach wherein the output set of basis functions are provided as input to one of computer-aided design (CAD) or computer-aided engineering (CAE). 
However, Scott teaches wherein the output set of basis functions are provided as input to one of computer-aided design (CAD) or computer-aided engineering (CAE). (See ¶49- After the creation of a T-spline or T-NURCC CAD description, the next step in T-spline based isogeometric analysis is the generation of analysis suitable geometry(ASG) from the CAD description. ¶64-65 all the information required by downstream analysis applications is encapsulated exactly in the analysis ready data. This encapsulation property is remarkable when viewed in terms of the geometric sophistication of a general T-NURCC CAD description. The process of extracting T-spline basis functions is described in detail in Section 2.6. It is noted that at the conclusion of this step, the exact geometric mapping that governs the original T-spline or T-NURCC CAD description is extracted)

Examiner note: Examiner consider generating an analysis suitable geometry (ASG) description from a T-spline surface or volume computer-aid design (CAD) description as the output set of basis function; and generating a T-spline based isogometric analysis (IGA) code structure that uses said ASG description having ASG analysis ready data which is considered as the input. The input or (ready data) are  used in the sophistication of a general T-NURCC CAD description.


Regarding claims 8 and 16
Hughes further teaches wherein the accessed mesh comprises mixed elements. (see page 23 and fig 6- In general, the elements of our design and analysis spaces will be C2 smooth across all regular element boundaries, and C1 smooth across all irregular element boundaries. The transition elements will be the single layer of elements separating regular and irregular elements)

Regarding claims 9 and 17  
Hughes further teaches wherein there are no restrictions on the placement of T-junctions in the accessed mesh. (See definition 2.3 and page 421-422 and fig 5- The mesh M is said to be admissible if it satisfies the following restrictions: (a) no T-junction extensions intersect. The restrictions in Definition 2.3 are actually mild. Indeed, an inadmissible M that satisfies the first condition can be made admissible after at most two local subdivision steps )


Regarding claim 10
Hughes teaches a method for constructing a U-spline basis over a mesh, (see section 3 Unstructured spline surfaces-we present the construction of a smooth spline space, the design space, over  in Section 3.2. Subsequently, we propose a simple refinement strategy in Section 3.3. As is usual in unstructured spline treatments, we choose a simple refinement strategy that leads to non-nested geometries. See section 3.2-In this section, we outline the construction of spline functions on mesh  for geometric modeling)

accessing data representing a mesh, the mesh representing a mechanical object undergoing computer aided engineering (CAE) or computer aided design (CAD), ( See page 412 -413-Modeling geometries of arbitrary topologies using quadrilaterals leads, in general, to unstructured meshes containing extraordinary points.  We present a framework for geometric design and isogeometric analysis on unstructured quadrilateral meshes. The presentation has been structured to show compatibility with T-splines – a state-of-the-art CAD technology – but the approach should extend to other locally refinable spline technologies (based on local tensor-product structures)Computationally analyzing the designed geometric objects)
the mesh comprising a plurality of cuboidal or simplicial elements, (see page 413-Modeling geometries of arbitrary topologies using quadrilaterals leads, in general, to unstructured meshes containing extraordinary points. On the regular parts of the mesh, where the quadrilateral elements are locally arranged in a structured fashion, smooth splines can be built.)
connectivity between adjacent elements,(see page 413- With regard to the spline technology underlying the modeling process, this suggests prioritizing (a) a set of spline basis functions possessing properties such as non-negativity, smoothness, partition of unity and local support; and (b) a control net with familiar and understandable connectivity, such that pulling on its constituent control points modifies the associated surface in an intuitive manner See page 418-Therefore, assuming that the Bezier elements are smoothly connected, the corresponding control points must satisfy the following system of equations)

parametric data assigned to each edge of every element including parametric length and direction within a local coordinate system of every element, specification of a desired level of continuity on each interface between adjacent elements (see page 417 and fig2-Such a Bezier parent element is visualized in Fig. 2. Note that, when needed, we will denote the local coordinate system of Bezier elements with the same colored arrows as in Fig. 2, and this convention will also inform the numbering of the control points. see page 421 and fig 4- Edges highlighted in red are the spoke edges corresponding to the valence 5 extraordinary point. Each face of el is assigned a bi-cubic Bezier element; we will denote the eth Bezier To complete the specification of the spline basis to be defined over el, non-negative real numbers, called knot spans, are assigned to its edges. Knot spans denote lengths in the parametric domain and we require that knot spans on opposite sides of every face in el sum to the same value. Usually, the outer layer of faces is excluded from el as at least two of their edges are assigned zero knot spans to emulate open knot vectors at mesh boundaries. )
and 
data that defines a Bernstein-like basis on each element; (see page 426-427-Let Ce be the spline extraction operator that maps the 16 Bernstein basis functions defined on ωe to the 4 × 4 grid of spline functions surrounding ωe (their control points are shown in Fig. 8 using blue disks).)
determining a set of basis functions for the mesh by, for each seed Bernstein index of the mesh: (see page 424-425 and equation 3.1- As explained in Section 2.3, we will focus only on the construction of (extraction operators of) spline functions on the 2-disk neighborhoods of extraordinary points. For the ith extraordinary point and its 2-disk neighborhood, we define f,i and f,i as the sets that contain all indices (i.e., their labels as per some global numbering scheme) corresponding to irregular and transition elements, respectively. Similarly, we define v,i , v,i and v,i as the sets that contain all indices corresponding to irregular, transition and 3-ring (regular) control points, respectively; see Fig. 6 for reference. We outline the construction of spline functions on mesh for geometric modeling. We will assume that is a standard mesh. Each control point Pw ℓ will have an associated spline function Mℓ, and the space spanned by these will be called the design space, denoted by SD)
constructing a function index support that has each seed Bernstein index as a corner; (see page 436 and see fig 16-Let e v contain the indices of all T2 irregular control points that lie on the corners of an irregular element ωe. See page 432-433 Only those spline functions that are non-zero at the common boundaries of transition and irregular elements need to be scaled. The scaling coefficients for two representative face-based spline functions that are non-zero at the common boundary of transition and irregular elements. )
Examiner note: Examiner consider the set of indices associated with nonzero Bernstein coefficients in the support of basis function as a function index support. 

determining whether a function with a same function index support has already been created; (see page 435-437-It is sufficient to focus only on the transition elements where the supports of all these spline functions overlap. We have color-coded the transition elements in Fig. 15a. Then, on the light blue and gray transition elements in Fig. 15a,  Ce is a non-singular 16 × 16 matrix. This implies that we have local linear independence, and for the reproduction of zero, all the coefficients of spline functions that contribute to those elements must vanish For example, with reference to Fig. 16, e v = {α, γ , δ} and e f = {A, B, C, D}, and β corresponds to the index of a T1 irregular control point. From their macro extraction operators, built according to Appendix A, we eliminate the coefficients corresponding to the crossed out Bezier control points. In other words, we only allow a C1 extension of irregular spline functions across the common boundary of transition and irregular elements. All T2 irregular spline basis functions, restricted to transition elements, are the same for design and analysis. Therefore, we set their control points to be equal as well) and 

c) when a function with the same index support has not already been created, determining coefficient values for the function; (see page 431-432 and fig 13- As Shown in Fig. 11a, a C1 element is defined to be a bi-cubic Bezier element with 4 spline control points/degrees of freedom on it. Each of the spline control points,  ̃PL , has an associated spline function,  ̃ML , which is a linear combination of 4 underlying Bernstein basis functions. Fig. 11b shows the coefficients of such a linear combination for the spline function associated with the control point in blue, and other spline functions can be built in a symmetric  manner. The extraction operators of the spline functions  ̃ML , L ∈ v,i , are built according to Fig. 11b. In order to ensure the property of partition of unity, we need to multiply their spline extraction coefficients with appropriate scaling coefficients,  ̃sL.  Only those spline functions that are non-zero at the common boundaries of transition and irregular elements need to be scaled.)


Examiner note: Examiner consider the spline function that overlaps has the same functional index support since no coefficients needs to be created or it is vanished. And the spline function that need to be scaled/support requires coefficient for scaling.

normalizing the determined set of functions such that for each index in the mesh, a sum of all nonzero coefficients sharing the each index for any functions in the mesh is equal to one; (see page 432- he extraction operators of the spline functions  ̃ML , L ∈ v,i , are built according to Fig. 11b. In order to ensure the property of partition of unity, we need to multiply their spline extraction coefficients with appropriate scaling coefficients,  ̃sL . Only those spline functions that are non-zero at the common boundaries of transition and irregular elements need to be scaled, and the two different types of scaling coefficients needed are shown in Fig. 13. The scaling coefficients of the other spline functions are set to 1.)
and 
stored determined set of basis functions can be accessed by a subsequent  CAE or CAD process for subsequent further use in manufacturing, design, or analysis of the mechanical object. (In practice, we mean the following: once the geometric model has been built and belongs to a certain design space SD on the final design mesh, an analysis space SA built on the same mesh must be such that SD ⊆ SA. This would allow the geometry to be represented exactly as a member of SA, and the isogeometric/isoparametric concept could be applied without any loss of geometric information)

Hughes does not teach storing the determined set of basis functions in durable computer-readable media.
In the related field of invention, Scott teaches storing the determined set of basis functions in durable computer-readable media (see para 090-Computer system 200 also includes a storage system 225 such as a hard drive for storing data and instructions to be processed by processor 220.  Coupled to processor 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the method of geometric design and isogeometric analysis on unstructured quadrilateral mesh as disclosed by Hughes to include storing the determined set of basis functions in durable computer-readable media as taught by Scott in the system of Hughes for the computer-aided design and computer-aided engineering in general, and, in particular, to a method and system for performing T-spline based isogeometric analysis. (¶003, Scott)



11.           Claims 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Hughes (“Smooth cubic spline spaces on unstructured quadrilateral meshes with particular emphasis on extraordinary points: Geometric design and isogeometric analysis considerations”, 2017) hereinafter, Hughes in view of Scott et al., (PUB NO: US 2009/0024370 A1), hereinafter Scott and further in view of Speleers et al. (“Isogeometric collocation methods with generalized B-splines” 2015)

Regarding claim 6
The combination of Hughes and Scott teach wherein the Bernstein-like basis includes trigonometric functions. 
In the related file of invention, Speleers teaches wherein the Bernstein-like basis includes trigonometric functions (see page 1660 - The so-called generalized B-splines (GB-splines) are piecewise functions with sections in more general spaces than algebraic polynomial spaces (like classical B-splines). Suitable selections of such spaces – typically including trigonometric or exponential functions. Thanks to their complete structural similarity with classical B-splines (which is based on a

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the method the teaching of Hughes and Scott to include wherein the Bernstein-like basis includes trigonometric function as taught by Speleers in the system of Hughes and Scott because the use of trigonometric functions or exponential allow for an exact representation of polynomial curves, conic sections, helices and other profiles of salient interest in applications. (See Page 1660, Speleers)

Regarding claim 7
The combination of Hughes and Scott teach wherein the Bernstein-like basis includes exponential functions. 
In the related file of invention, Speleers further teaches wherein the Bernstein-like basis includes exponential functions (see page 1660 - The so-called generalized B-splines (GB-splines) are piecewise functions with sections in more general spaces than algebraic polynomial spaces (like classical B-splines). Suitable selections of such spaces – typically including trigonometric or exponential functions. Thanks to their complete structural similarity with classical B-splines (which is based on a Bernstein-like representation), GB-splines are plug-to-plug compatible with B-splines in IgA. On the other hand, when dealing with GB-splines, the section spaces can be selected according to a problem-oriented strategy taking into account the geometrical and/or analytical peculiar issues of the specific addressed problem)

Regarding claim 15
The combination of Hughes and Scott teach wherein the Bernstein-like basis includes trigonometric or exponential functions. 
In the related file of invention, Speleers further teaches wherein the Bernstein-like basis includes trigonometric or exponential functions (see page 1660 - The so-called generalized B-splines (GB-splines) are piecewise functions with sections in more general spaces than algebraic polynomial spaces (like classical B-splines). Suitable selections of such spaces – typically including trigonometric or exponential functions. Thanks to their complete structural similarity with classical B-splines (which is based on a Bernstein-like representation), GB-splines are plug-to-plug compatible with B-splines in IgA. On the other hand, when dealing with GB-splines, the section spaces can be selected according to a problem-oriented strategy taking into account the geometrical and/or analytical peculiar issues of the specific addressed problem)




Conclusion

12.            Claim 2, 11 and 19 are rejected under 101 and no prior art has been applied to these claims.

13.           Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20040076331 A1 Gioia
Discussing the method for coding a source mesh (M) representing a three-dimensional object or a scene, using a simple mesh having a limited number of facets, each defined by vertices and edges, and coefficients in a base of wavelets, corresponding 

14.               Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147